   Case 3:17-cv-01362 Document 250 Filed 03/25/20 Page 1 of 5 PageID #: 3992



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                     CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
         Plaintiff,

 v.                                                     CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.




                   REPLY MEMORANDUM IN SUPPORT OF
               AMERISOURCEBERGEN DRUG CORPORATION’S
          MOTION FOR SUMMARY JUDGMENT BASED ON RES JUDICATA

       Defendant AmerisourceBergen Drug Corporation (“ABDC”) submits this Reply

Memorandum in further support of its Motion for Summary Judgment and states as follows:


                                           ARGUMENT

       Plaintiffs’ response misses the point and ignores the nature of a public nuisance claim.

Specifically, in an effort to avoid the res judicata effect of the 2017 settlement of the State of West

Virginia’s lawsuit, Plaintiffs repeatedly characterize the public nuisance claims as “their” claims—

as if the public nuisance claims belong to this city and this county and are asserted on behalf of

                                                  1
     Case 3:17-cv-01362 Document 250 Filed 03/25/20 Page 2 of 5 PageID #: 3993



them individually. See, e.g., Doc. 242 at 2 (“Neither the State nor the WVAG has parens patriae

power to bring Plaintiffs’ claims . . . .”) (emphasis added); id. (“Plaintiffs’ claims were not released

by the WVAG. . . .”) (emphasis added); id. at 3 (“[A] review of the claims brought in the WVAG’s

complaints confirms that the State was litigating its case and not the claims of cities and counties.”)

(emphasis added).

          Plaintiffs are wrong. A public nuisance, by definition, “affects the general public.” Hark

v. Mountain Fork Lumber Co., 127 W.Va. 586, 596, 34 S.E.2d 348, 354 (1945); see also

Restatement (Second) of Torts § 821B(1) (“A public nuisance is an unreasonable interference with

a right common to the general public.”). As such, the purpose of a public nuisance claim brought

by proper public officials is to “vindicate the rights of the public.” Hark, 127 W. Va. at 596, 34

S.E.2d at 354. A public nuisance claim is effectively a “representative action on behalf of the

‘public.’” In re: Water Contamination Litigation, No. 16-C-6000, Order Granting Defendants’

Motion to Dismiss 14 (MLP Trans ID 6278508).1 While Plaintiffs initially asserted various causes

of action on their own behalf, the only claims remaining in this lawsuit are claims for public

nuisance. As a consequence, the issue of res judicata must be analyzed through the lens of public

nuisance, and only through that lens.

          The Mass Litigation Panel’s decision in In re: Water Contamination Litigation illustrates

this very point. In that case, the Lincoln County Commission sought to assert a public nuisance

claim arising out of the January 9, 2014 Freedom Industries spill that contaminated the drinking

water supply. A prior class action settlement had been reached in Good v. American Water Works,

of which the Commission had opted out. Id. at 5. No other individuals or businesses in Lincoln

County opted out of the class settlement.            Id.   The Mass Litigation Panel held that the



1
    A copy of the Panel’s Order Granting Defendants’ Motion to Dismiss is attached as Exhibit A.

                                                     2
    Case 3:17-cv-01362 Document 250 Filed 03/25/20 Page 3 of 5 PageID #: 3994



Commission’s public nuisance claim was barred on res judicata grounds. See id. at 13–15. The

Panel recognized that the public nuisance claim was a representative action on behalf of the public

and the Lincoln County Commission was in privity with the Lincoln County residents. Id. at 14.

Because the rights of the Lincoln County residents had been vindicated in the Good settlement,

the Lincoln County Commission’s public nuisance claim was barred by res judicata regardless of

the fact that the Lincoln County Commission had itself opted out of the settlement. Id. at 14–15.

       Contrary to Plaintiffs’ arguments here, the issue is not whether cities and counties are

different entities than the State of West Virginia. See Doc. 242 at 11 (“Neither the City of

Huntington nor the Cabell County Commission are an arm of the state or an entity of the

government of the State of West Virginia.”). Nor is the issue whether the State or the WVAG

have authority to litigate claims on behalf of cities and counties. See id. at 4 (“[N]or do the

complaints allege that any of the plaintiffs in the WVAG’s cases are acting on behalf of any county

or city.”); id. at 13 (“Defendants cite no constitutional or statutory authority authorizing the

WVAG to litigate claims on behalf of cities and counties.”). The issue is also not whether cities

and counties were parties to the State settlement agreement.            Indeed, the Lincoln County

Commission’s public nuisance claim still was barred despite that the Commission was not a party

to the class settlement agreement because it opted out.

       Simply put, the points Plaintiffs make in arguing that res judicata does not apply here might

be relevant outside the context of representative claims such as a public nuisance claim. 2 But that

is beside the point. The determinative issue here is the same as it was to the Lincoln County



2
        Plaintiffs’ Response references prior motions to dismiss making res judicata arguments and court
orders denying the same. However, those prior motions were made when the case was postured quite
differently with numerous other claims pending. The issue of res judicata has not been addressed
specifically in the limited context of public nuisance.


                                                   3
    Case 3:17-cv-01362 Document 250 Filed 03/25/20 Page 4 of 5 PageID #: 3995



Commission in In re: Water Contamination Litigation—whether the interests of the public, i.e.,

the residents of Huntington and Cabell County, were already represented and vindicated by the

prior State settlement.3 The public has only one collective right/interest in seeing a particular

public nuisance abated. The State, acting in its parens patriae capacity, vindicated that interest

once and for all when it executed the Settlement and Release with ABDC. All further suits seeking

to vindicate that same interest are barred.


                                            CONCLUSION

        For the reasons set forth above, ABDC respectfully requests that the Court grant its

Motion for Summary Judgment.


Dated: March 25, 2020

                                                         Respectfully submitted,

                                                         AmerisourceBergen Drug Corporation
                                                         By Counsel:

                                                         /s/ Gretchen M. Callas
                                                         Gretchen M. Callas (WVSB #7136)
                                                         JACKSON KELLY PLLC
                                                         Post Office Box 553
                                                         Charleston, West Virginia 25322
                                                         Tel: (304) 340-1000
                                                         Fax: (304) 340-1050
                                                         gcallas@jacksonkelly.com




3
        Notably, while Plaintiffs go to great lengths in arguing the State had no authority to represent or
bind them in the prior litigation, nowhere in Plaintiffs’ Response do they contend the State lacked the
authority to represent and vindicate the interests of the collective members of the public, including the
residents of Huntington and Cabell County.


                                                    4
   Case 3:17-cv-01362 Document 250 Filed 03/25/20 Page 5 of 5 PageID #: 3996



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                     CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
         Plaintiff,

 v.                                                     CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 25th day of March, 2020, the

foregoing Reply Memorandum in Support of AmerisourceBergen Drug Corporation’s Motion

for Summary Judgment Based on Res Judicata was served using the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.


                                                      /s/ Gretchen M. Callas
                                                      Gretchen M. Callas (WVSB # 7136)




                                                  5
